United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 15, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 06-10721
                           Summary Calendar


DEJUAN ANDRE BOULDS,

                                     Plaintiff-Appellant,

versus

PRISCELLA MILES; BOBBY THOMPSON; JERRY BECK,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:06-CV-422
                      --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     DeJuan Andre Boulds, Texas prisoner No. 7687730, appeals the

dismissal of his 42 U.S.C. § 1983 suit for failure to state a claim

under 28 U.S.C. 1915A.    Boulds alleged that, on specific dates in

December 2005 and February 2006, he was subjected to sub-freezing

temperatures in his cell because the prison heating system was not

working properly.      Boulds further alleged that, in addition to

failing to maintain and repair the prison heating system, the

defendants failed to provide prisoners with supplemental heaters

and extra blankets during extremely cold periods and that they

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-10721
                                       -2-

failed to investigate and respond to complaints that the heat was

not working.      Bould attached to his complaint prison grievance

forms showing that he had exhausted his administrative remedies

with regard to both periods when his cell was allegedly not heated.

       The   district    court    held    that    Boulds’s       allegations   of

“extremely cold temperatures in his cell block” did not state a

violation of the Eighth Amendment because the Constitution does not

require “comfortable prisons.”           See, e.g., Rhodes v. Chapman, 452
U.S. 337,     349     (1981)    (holding       that     double-celling      is

constitutional).        The district court also held that the allegation

that prison officials failed to investigate Boulds’s complaints and

were deliberately indifferent to his needs did not state a claim

for relief because Boulds had not shown “that the defendants

exhibited anything more than a lack of due care” and that he had

failed to establish that they had “a culpable state of mind.”

       A prison official has a duty to provide prisoners “the minimal

civilized measure of life’s necessities.”                Wilson v. Seiter, 501
U.S. 294, 304 (1991).       This requirement includes a responsibility

to provide “adequate food, clothing, shelter, and medical care.”

Farmer v. Brennan, 511 U.S. 825, 832 (1994).               Allowing a prisoner

to be exposed to extreme temperatures may violate the Eighth

Amendment.      See Wilson, 501 U.S. at 304; Gates v. Cook, 376 F.3d
323,   333-40    (5th   Cir.   2004).      In    Wilson,   the    Supreme   Court

speculated that the combination of a failure to issue blankets and

a cold cell at night could violate the Eighth Amendment. Moreover,
                             No. 06-10721
                                  -3-

Boulds’s charge that he complained to prison officials about the

cold adequately alleges a culpable state of mind.   We vacate the

dismissal of the complaint and remand for further proceedings

consistent with this opinion.

     VACATED AND REMANDED.